Name: Council Regulation (EEC) No 2788/79 of 10 December 1979 opening and providing for the administration of preferential Community tariff ceilings for certain products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/ 14 Official Journal of the European Communities 24 . 12 . 79 COUNCIL REGULATION (EEC) No 2788/79 of 10 December 1979 opening and providing for the administration of preferential Community tariff ceilings for certain products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission ^), Having regard to the opinion of the European Parliament ( 2), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas, within the context of Unctad , the European Economic Community offered to grant tariff preferences on finished and semi-finished products coming from developing countries ; whereas the preferential treatment proposed in that offdr covers, generally speaking, all finished and semi-finished industrial products covered by Chapters 25 to 99 of the Common Customs Tariff which originate in developing countries ; whereas the preference consists in the granting of exemption from customs duties ; whereas preferential imports are effected up to the level of ceilings calculated by value in respect of each product on the basis of factors which are uniform for all the products ; whereas in order that the preferences granted to the most competitive developing country or countries should be restricted and that a substantial share should be reserved for the least competitive, preferential imports from any one developing country in respect of a given product should not, as a general rule, exceed 50 % of the ceiling fixed for that product ; Whereas, in the offer made by the Community, the annual ceilings should normally be calculated on the basis of the total value for 1968 cif imports from the countries benefiting from this scheme, excluding those already enjoying various preferential tariff arrangements granted by the Community (basic amount), plus 5 % of the value of cif imports from the other countries and from the countries already enjoying such arrangements ( additional amount); whereas such additional amount is variable and is calculated each year on the basis of the latest figures available, provided that this entails no reduction in the ceiling; Whereas the offer made by the Community includes a clause stating that the Community drew up the offer on the assumption that all the main industrialized countries which are members of the OECD would participate in granting preferences and would make similar efforts in this direction ; whereas, moreover, it is evident from the conclusions worked out in Unctad that this offer, while being of a temporary nature , does not constitute a binding commitment and, in particular, may be withdrawn wholly or in part at a later date ; whereas this possibility may be adopted inter alia with a view to remedying any unfavourable situations which might arise in the ACP States following the implementation of the generalized preference scheme; Whereas, moreover, the conference of the Heads of State or of Government of the Member States and the States acceding to the European Communities held in Paris from 19 to 21 October 1972 invited the Community institutions and the Member States progressively to adopt an overall policy of development cooperation on a world-wide scale comprising in particular the improvement of generalized preferences with the aim of achieving a steady increase in imports of manufactures from the developing countries ; Whereas tariff preferences have been applied from the second half of 1971 under the conditions set out above; whereas these preferences should continue to be applied throughout 1980 ; whereas, having regard to the terms of the offer concerned and to the need to improve the generalized preferences, the abovementioned basic and additional amounts refer to 1977 ; whereas , how ­ ever, the application of this method of calculation should remain compatible with the progressive nature of the preference scheme in such a way as to provide a period of adaptation for the industrial sectors affected in the Community ; whereas for this purpose it would appear appropriate to limit for some products the con ­ siderable improvement resulting from the said method to a level which does not in general exceed 110 % of the corresponding preferential amounts open in 1979 ; Whereas the European unit of account should remain the only unit to be used within the preference system, along .with its rates for conversion into national currencies ; (!) OJ No C 234 , 17 . 9 . 1979 , p . 15 . ( 2) OJ No C 309 , 10 . 12 . 1979 , p . 57 . ( 3 ) OJ No C 297 , 28 . 11 . 1979 , p . 14 . 24 . 12 . 79 Official Journal of the European Communities No L 328/ 15 damaging the interests of the less favoured of these beneficiary countries and territories, the 15 % limit will not be applied in the case of those which have a very low per capita national product, or which for a given product have charged against the preferences an amount representing at least 10 % of their deliveries to the Community of industrial manufactured products eligible for the Community preferences scheme; where ­ as , in addition , in order to ensure that the new maxi ­ mum amounts are not less than those fixed hitherto , the abovementioned maximum amount of 15 % shall in general only apply or shall only become applicable where, in absolute value, it is higher than the level determined on the basis of the 1974 preferences ; Whereas, in accordance with Protocol 23 to the Act of Accession (*), the generalized tariff preference scheme became fully applicable in the new Member States on 1 January 1974 ; Whereas it is expedient, therefore , in respect of the products referred to in Annex A which originate in the countries and territories listed in Annex B, that the Community should allow, for each category of these products and throughout 1980, duty-free imports within the limits of the Community ceilings calculated in the manner set out above ; whereas the benefit of such tariff exemption should be reserved for products originating in the countries and territories under consideration , the concept of 'originating products' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ( 2 ); whereas charges against each of these ceilings must, as a general rule, come within a Community maximum amount of 50 % in respect of the products originating in any of the abovementioned countries ; whereas, however, in order to ensure that all the countries and territories in question are able to benefit from this preferential system, the Community maximum amount should, for certain products, be reduced to 20 , 30 or 40 % ; Whereas, however, in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo declaration, the Community reaffirmed that special treatment should be granted to the least developed among the developing countries whenever this is possible ; whereas, therefore, charges of products originating in the least developed developing countries appearing on the list drawn up under United Nations resolution 3487 (XXX) of 12 December 1975 should not be subject to the Community ceiling or maximum amount ; Whereas the products listed in Annex A were in general previously subject to preferential Community tariff quotas ; whereas experience in recent years has shown that this improvement in the Community preferences scheme can only be achieved if an effort is made to ensure a more balanced distribution of the advantages granted to all the beneficiary countries and territories ; whereas for this reason , and in order to afford each of them equal opportunity to benefit from the preferential ceilings, it seems adequate to limit to 15 % the maximum amount for each of the beneficiary countries and territories which have either reached the maximum amount for a given product during two consecutive years since 1972 or which , according to the most up-to-date statistics available, supply the Community with at least 40 % of its imports of the product in question from the beneficiary countries and territories as a whole ; whereas, however, in order to avoid Whereas, furthermore, for some of the products affected by the fixing of the maximum amount at 15 % , this improvement is conditional upon the introduction of measures calculated to encourage the principal suppliers benefiting from the system to ensure a balanced distribution of their deliveries throughout the Community instead of concentrating them in specific areas, or even in one single area of the Community ; whereas to this end general provision should be made for the levying of the normal customs duties to be re-introduced in a Member State when preferential imports originating in a single beneficiary country or territory reach 50 % or, eventually, 40 % of the maximum amount envisaged above ; whereas this measure does not interfere with the immediate re-introduction of the levying of the normal customs duties at Community level when preferential imports reach the Community maximum amounts ; whereas, as regards the Community ceilings, there is nothing to prevent provision being made only for the possibility of the Community's re-introducing the levying of the normal customs duties when the said ceilings are reached at Community level ; Whereas, under these circumstances, these objectives may be reached by applying a method of administration based on the charging, at Community level, against the abovementioned ceilings and maximum amounts, of imports of the products concerned as and when these products are entered for free circulation and are accompanied by a certificate of origin ; whereas this method of administration must make provision for the re-introduction of the levying of customs duties as soon as the said ceilings or maximum amounts are reached at Community level ; Whereas such method of administration calls for very close and particularly rapid cooperation between Member States and the Commission, which must, in particular, be able to observe every 10 days the extent to which charges are made against the ceilings and maximum amounts and inform Member States thereof; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to re-introduce the levying of (!; OJ No L 73 , 27. 3 . 1972 , p . 14 . ( 2) OJ No L 148 , 38 . 6 . 1968 , p . 1 . No L 328/ 16 Official Journal of the European Communities 24 . 12 . 79 the products concerned . The Commission shall inform the Member States of this fact without delay . 6 . Any amendment to Annex B, in particular by the addition of new countries enjoying tariff preferences, may entail a corresponding adjustment to the Community ceilings and the maximum amounts referred to in paragraphs 3 and 4 . customs duties either generally or individually when any of the ceilings or maximum amounts are reached ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1980 , the Common Customs Tariff duties on the products listed in Annex A shall be totally suspended, subject to the provisions of Articles 2 and 4 (2 ) of this Regulation . 2 . This suspension shall be enjoyed solely by products originating in the countries and territories listed in Annex B. However, imports already enjoying exemption from customs duties under other preferential tariff arrangements granted by the Community shall not be charged against the ceilings specified in paragraph 3 . For the purposes of the application of this Regulation, the concept of originating products shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 2 1 . As soon as the ceilings fixed or calculated in accordance with the provisions of Article 1 (3 ), which are laid down for Community imports of products originating in all of the countries referred to in Article 1 (2 ), are reached at Community level , the levying of customs duties on imports of the products in question from all the countries and territories concerned may at any time be re-introduced until the end of the period referred to in Article 1 ( 1 ). 2 . As soon as the maximum amounts determined in accordance with Article 1 (4 ) for imports into the Community of products originating in each of the countries or territories referred to in Article 1 (2 ) are reached at Community level for one of these countries or territories, the Commission shall without delay inform the Member States of the date on which the normal tariff must be restored in respect of the countries or territories concerned. This information shall be published in the Official Journal of the European Communities . However, in the case of products originating in one or other of the countries or territories indicated by three asterisks in column 3 of Annex A, when the amounts charged against the preferences reach the Community maximum amount in one Member State, that Member State shall without delay re-introduce the levying of the normal customs duty . It shall notify the Commission, which shall inform the other Member States of this fact, at the same time fixing the earliest date on which the levying of the normal tariff must be re-introduced in these States also . This information shall be published in the Official Journal of the European Communities. 3 . However, paragraphs 1 and 2 shall not apply to the imports in question originating in the countries listed in Annex C. 3 . Subject to the provisions of Articles 2 and 4 ( 2 ), this suspension shall be granted, in respect of each category of products , within the Community ceilings given in column 3 of Annex A. 4 . Subject to the provisions of Articles 2 and 4 (2 ), within each ceiling thus calculated, charges of products originating in any one of the countries or territories listed in Annex B should not exceed a Community maximum amount expressed as a percentage or in European units of account against each of the products in column 3 of Annex A. 5 . However, in the case of the products originating in the beneficiary countries or territories indicated by one or two asterisks in column 3 of Annex A, the amount charged against the preferences in a single Member State shall be limited to 50 or 40 % , respectively, of the maximum laid down in paragraph 4 . The normal customs duties shall again be levied as soon as this level is reached, unless the Member State concerned previously notifies the Commission that it does not intend to avail itself of this limitation for all or some of 4 . Without prejudice to the foregoing provisions, where the levying of the normal customs duty is re-introduced under the conditions described in Article 1 (5 ) the Member State concerned shall immediately notify the Commission , which shall without delay inform the other Member States. 24 . 12 . 79 Official Journal of the European Communities No L 328/ 17 2 . The Commission shall issue regulations to re-introduce the levying of the normal customs duties within the context of the ceilings established in respect of all the countries and territories referred to in Article 1 (2 ). Article 3 1 . Imports of the products in question shall be charged against the Community ceilings and maximum amounts as and when the products are entered for free circulation, on the basis of the customs value of the said products , and provided that they are accompanied by a certificate of origin in accordance with the rules laid down in Article 1 (2 ). 2 . Goods may be charged against or maximum amount only if the certificate of origin referred to in paragraph 1 is submitted before the date on which the levying of duties is re-introduced . 3 . The extent to which the ceilings and maximum amounts have been actually used up shall be determined at Community level and in the Member States on the basis of the imports charged in accordance with paragraphs 1 and 2 . Article 5 Member States shall when requested inform the Commission of imports of the products in question charged against the Community ceilings and maximum amounts laid down in Article 1 (3 ) and (4). Until the levying of the normal customs duties is re-introduced the information shall cover, in particular, and automatically, the returns relating to the amounts charged against the preferences during the previous 10 days, which must be forwarded within five full days of the end of each 10-day period. Article 4 1 . The Commission, in close cooperation with the Member States, shall take all necessary measures to ensure that the above provisions are applied. Article 6 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 December 1979 . For the Council The President T. HUSSEY No L 328 / 18 Official Journal of the European Communities 24 . 12 . 79 ANNEX A List of products originating in developing countries and territories , enjoying generalized tariff prefer ­ ences , in respect of which duties under the Common Customs Tariff are totally suspended within the limit of Community ceilings and maximum amounts per beneficiary country or territory ( a ) Order No CCT heading No ( I ) Description C) Level of the maximum amounts ( 3) 1 28.56 Carbides, whether or not chemically defined : C. Of calcium 50 % of a ceiling of 1 092 000 EUA, reduced to 195 000 EUA for Yugoslavia (*) (***) and to 218 400 EUA for China (***) 2 29.23(b) Single or complex oxygen-function amino-compounds : D. Amino-acids : III . Glutamic acid and its salts 50 % of a ceiling of 617 000 EUA, reduced to 154 000 EUA for South Korea (***) 3 31.02 Mineral or chemical fertilizers, nitrogenous : B. Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 50 % of a ceiling of 580 000 EUA, reduced to 116 000 EUA for Venezuela (*) (***) 4 31.05 Other fertilizers ; goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : A. Other fertilizers : I. Containing the three fertilizing substances : nitrogen , phosphorus and potassium II . Containing the two fertilizing substances : nitrogen and phosphorus III . Containing the two fertilizing substances : nitrogen and potassium : b ) Other IV. Other B. Goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg 50 % of a ceiling of 5 172 000 EUA, reduced to 15 % , or 776 000 EUA, for Yugoslavia (*) (***) 5 39.03 Regenerated cellulose ; cellulose nitrate , cellulose acetate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose , plasticized or not ( for example, collodions, celluloid ); vulcanized fibre : B. Other : I. Regenerated cellulose 50 % of a ceiling of 2 453 000 EUA, reduced to 418 000 EUA for Yugoslavia (**) (***) ( a ) Manufactured and semi-finished industrial products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff duty arc only token entries . (b ) Products originating in Romania and which fall within this tariff heading are also eligible for Community preferential tariff arrangements . 24 . 12 . 79 Official Journal of the European Communities No L 328/ 19 Order No CCT heading No ( 1 ) Description Level of the maximum amounts P ) 6 39.03 Regenerated cellulose ; cellulose nitrate , cellulose acetate and other cellulose esters, cellulose ethers and other chemical derivatives of cellulose, plasticized or not ( for example, collodions, celluloid ); vulcanized fibre : B. Other : II . Cellulose nitrates 50 % of a ceiling of 865 000 EUA, reduced to 15 % , or 130 000 EUA for Yugoslavia (*) (***) 7 48.01 ( a ) Paper and paperboard ( including cellulose wadding), in rolls or sheets : C. Kraft paper and kraft board : II . Other 50 % of a ceiling of 45 781 000 EUA, reduced to 15 % , or 6 867 000 EUA for Yugoslavia (**)(***) and China (***) 8 67.04 ( a ) Wigs, false beards , eyebrows and eye lashes, switches and the like , of human or animal hair or of textiles ; other articles of human hair ( including hair nets ) 30 % of a ceiling of 35 346 000 EUA, reduced to 6 147 000 EUA for South Korea (*) (***) 9 69.02 ( a ) Refractory bricks , blocks , tiles and similar refractory constructional goods, other than goods falling within heading No 69.01 50 % of a ceiling of 9 736 000 EUA, reduced to 1 693 000 EUA for Yugoslavia (***) 10 69.08 Glazed setts , flags and paving, hearth and wall tiles 40% of a ceiling of 6 852 000 EUA, reduced to 15 % , or 1 028 000 EUA for South Korea (***) and to 3 263 000 EUA for Thailand (***) 11 70.05 Unworked drawn or blown glass ( including flashed glass ), in rectangles 50 % of a ceiling of 2 603 000 EUA, reduced to 411 000 EUA for Yugoslavia (**) (***) and to 20% or 521 000 EUA for China {***) 12 70.13 Glassware (other than articles falling within heading No 70.19 ) of a kind commonly used for table, kitchen , toilet or office purposes, for indoor decoration , or for similar uses 30 % of a ceiling of 6 154 000 EUA, reduced to 15 % , or 923 000 EUA for Yugoslavia (***) 13 71.16 Imitation jewellery 50% of a ceiling of 17 690 000 EUA, reduced to 15 % , or 2 654 000 EUA for Hong Kong (*) (***) 14 73.18 (b ) Tubes and pipes and blanks therefor, of iron (other than of cast iron ) or steel , excluding high-pressure hydro-electric conduits 50 % of a ceiling of 13 691 000 EUA, reduced to 2 289 000 EUA for Yugoslavia (*) (***) ( a ) Products originating in Romania and which fall within this tariff heading are also eligible for Community preferential tariff arrangements . (b ) Products originating in China and which fall within this tariff heading are also eligible for Community preferential tariff arrangements . No L 328 /20 Official Journal of the European Communities 24 . 12 . 79 Order No CCT heading No ( 1 ) Description W Level of the maximum amounts 15 74.03 ( a ) Wrought bars , rods , angles, shapes and sections , of copper ; copper wire 50 % of a ceiling of 6 294 000 EUA, reduced to 1 095 000 EUA for Yugo ­ slavia (***) 16 79.03 ( a ) Wrought plates , sheets and strip , of zinc ; zinc foil ; zinc ­ powders and flakes : A. Plates, sheers, strip and foil 50 % of a ceiling of 4 285 000 EUA , re ­ duced to 743 000 EUA for Yugoslavia (***) 17 82.09 Knives with cutting blades, serrated or not ( including pruning knives ), other than knives falling within heading No 82.06 , and blades therefor : A. Knives 35% of a ceiling of 4 515 000 EUA, reduced to IS % or 677 000 EUA for Hong Kong (*) (***) and South Korea (*) (***) 18 82.14 Spoons, forks , fish-eaters , butter-knives, ladles and similar kitchen or table ware : A. Of stainless steel 35 % of a ceiling of 5 768 000 EUA, reduced to 15 % or 865 000 EUA for Hong Kong (*) (***) and South Korea (*) (***) 19 85.01 Electrical goods of the following descriptions : gener ­ ators, motors converters ( rotary or static), transformers, rectifiers and rectifying apparatus , inductors : B. Other : I. Generators , motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : b ) Other 40 % of a ceiling of 20 773 000 EUA, reduced to 15 % or 3 116 000 EUA for Yugoslavia ( * * ) ( * * * ) and China ( * * * ) 20 85.10 Portable electric battery and magneto lamps, other than lamps falling within heading No 85.09 : B. Other 50 % of a ceiling of 7 373 000 EUA, reduced to 15 % or 1 106 000 EUA for Hong Kong (*) ( ***) and to 20% or 1 475 000 EUA for China (***) 21 85.23 Insulated ( including enamelled or anodized ) electric wire, cable, bars , strip and the like ( including co-axial cable), whether or not fitted with connectors : B. Other 20 % of a ceiling of 14 137 000 EUA, reduced to 15 % or 2 121 000 EUA for Yugoslavia (*) (***) and China (***) 22 87.14 ( b) Other vehicles ( including trailers ), not mechanically propelled, and parts thereof: B. Trailers and semi-trailers : 11 . Other 50 % of a ceiling of 15 855 000 EUA, reduced to 15 % or 2 378 000 EUA for Yugoslavia (*) (***) ( a ) Products originating in China and which fall within this tariff heading are also eligible for Community preferential tariff arrangements . (b ) Products originating in Romania and which fall within this tariff heading arc also eligible for Community preferential tariff arrangements . 24 . 12 . 79 Official Journal of the European Communities No L 328/21 Order No CCT heading Wo ( 1 ) Description Level of the maximum amounts ( 3 ) 23 90.05 ( a ) Refracting telescopes (monocular and binocular), prismatic or not 30 % of a ceiling of 7 396 000 EUA, reduced to 15 % or 1 109 000 EUA for South Korea (***) and Hong Kong (***) 24 92.11 ( a ) Gramophones, dictating machines and other sound recorders or reproducers, including record players and tape decks, with or without sound heads ; television image and sound recorders or reproducers : A. Sound recorders or reproducers 20 % of a ceiling of 27 440 000 EUA, re ­ duced to 15% or 4 116 000 EUA for South Korea {***) and Hong Kong (***) 25 97.02 (a ) Dolls 20% of a ceiling of 25 850 000 EUA, reduced to 15 % or 3 878 000 EUA for Hong Kong (*) (***) and South Korea (*) (***) 26 97.03 Other toys ; working models of a kind used for recreational purposes 20 % of a ceiling of 63 499 000 EUA, reduced to 15 % or 9 525 000 EUA for Hong Kong (*) (***) and South Korea (*) (***) 27 97.05 (b ) Carnival articles ; entertainment articles ( for example, conjuring tricks and novelty jokes); Christmas tree decorations and similar articles for Christmas festivities ( for example,' artificial Christmas trees, Christmas stockings, imitation Yule-logs, Nativity scenes and figures therefor) 20 % of a ceiling of 9 377 000 EUA, reduced to 15 % or 1 407 000 EUA for Hong Kong (***) 28 98.15 Vacuum flasks and other vacuum vessels , complete with cases ; parts thereof, other than glass inners 50 % of a ceiling of 1 374 000 EUA, re ­ duced to 206 000 EUA for Hong Kong {***) ( a ) Products originating in Romania and which fall within this tariff heading are also eligible for Community preferential tariff arrangements . (b ) Products originating in Romania and which fall within this tariff heading (excluding Christmas tree decorations and similar articles for Christmas festivities ( for example, arti ­ ficial Christmas trees , Christmas stockings , imitation Yule-logs, Nativity scenes and figures therefor), of glass ) are also eligible for Community preferential tariff arrangements. No L 328/22 Official Journal of the European Communities 24 . 12 . 79 ANNEX B List of developing countries and territories enjoying generalized tariff preferences ( x ) I. INDEPENDENT COUNTRIES 660 Afghanistan ( 2 ) 208 Algeria 330 Angola 528 Argentina 453 Bahamas 640 Bahrain 666 Bangladesh ( 2) 469 Barbados 284 Benin ( 2) 675 Bhutan ( 2 ) 516 Bolivia 391 Botswana ( 2 ) 508 Brazil 676 Burma 328 Burundi ( 2) 302 Cameroon 306 Central African Republic ( 2) 244 Chad (2) 512 Chile 720 China 480 Colombia 375 Comoros 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 460 Dominica 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 310 Equatorial Guinea 334 Ethiopia ( 2) 815 Fiji 314 Gabon 252 Gambia ( 2 ) 276 Ghana 473 Grenada! 416 Guatemala 260 Guinea ( 2) 257 Guinea Bissau 488 Guyana 452 Haiti (2 ) 424 Honduras 664 India 700 Indonesia 616 Iran 612 Iraq 272 Ivory Coast 464 Jamaica 338 Jibuti 628 Jordan 696 Kampuchea (Cambodia) 346 Kenya 810 Kiribati 636 Kuwait 684 Laos ( 2 ) 604 Lebanon 395 Lesotho ( 2) 268 Liberia 216 Libya 370 Madagascar 386 Malawi ( 2) 701 Malaysia 667 Maldives (2) 232 Mali ( 2) 228 Mauritania 373 Mauritius 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 672 Nepal ( 2 ) 432 Nicaragua 240 Niger ( 2) 288 Nigeria 652 North Yemen ( 2 ) 649 Oman 662 Pakistan 440 Panama 801 Papua New Guinea 520 Paraguay 504 Peru 708 Philippines &gt; 644 Qatar 247 Republic of Cape Verde 324 Rwanda (2 ) 819 Western Samoa ( 2) 311 Sao Tome and Principe 632 Saudi Arabia 248 Senegal 355 Seychelles and dependencies 264 Sierra Leone 706 Singapore 806 Solomon Islands 342 Somalia ( 2) 728 South Korea 656 South Yemen ( 2 ) 669 Sri Lanka 465 St Lucia 467 St Vincent 224 Sudan ( 2 ) 492 Surinam , 393 Swaziland 608 Syria 352 Tanzania ( 2) 680 Thailand 280 Togo 817 Tonga 472 Trinidad and Tobago 212 Tunisia 807 Tuvalu 350 Uganda (2) 647 United Arab Emirates 236 Upper Volta ( 2) 524 Uruguay 484 Venezuela 690 Vietnam 048 Yugoslavia 322 Zaire 378 Zambia (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1980 ' (Regulation (EEC) No 2566/79  OJ No L 294, 21 . 11 . 1979 , p. 5 ). ( 2 ) This country is also included in Annex C. 24 . 12 . 79 Official Journal of the European Communities No L 328/23 II . COUNTRIES AND TERRITORIES dependent or administered , or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania (') 802 Australian Oceania (Christmas Island , Cocos (Keeling) Islands , Heard Island and McDonald Islands, Norfolk Island ) 421 'Belize 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 816 New Hebrides 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands ) 810 Pitcairn 890 Polar regions ( French Southern and Antarctic Territories , Australian Antarctic Territories , British Antarctic Territories ) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 81 1 Wallis and Futuna Islands 45 1 West Indies Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (') American Oceania includes : Guam , American Samoa ( including Swain 's Island ), Midway Islands , Johnston and Sand Islands , Wake Island and the Trust Territory of the Pacific Islands ( the Caroline , Marianas and Marshall Islands ). 24 . 12 . 79No L 328 /24 Official Journal of the European Communities ANNEX C List of least developed developing countries to which Article 2 ( 1 ) and (2 ) does not apply 660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 328 Burundi 306 Central African Republic 244 Chad 334 Ethiopia 252 Gambia 260 Guinea 452 Haiti 684 Laos 395 Lesotho 386 Malawi 667 Maldives 232 Mali 672 Nepal 240 Niger 652 North Yemen 324 Rwanda 819 Western Samoa 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 350 Uganda 236 Upper Volta